DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In the specification on page 21, line 16, it appears that “control device 72” should be amended to recite --control device 73--.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “said the” on page 24, line 5, which is redundant.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
roller drive module (e.g. claim 1) - no corresponding structure, see below
suction device (e.g. claim 1) - a vacuum pump and pipes (page 10, lines 12-17)
feeding devices (e.g. claim 1) - a fastener dispenser (51) with a discharge channel (522) and a guide (56) with a guiding channel (562) extending from an inlet port inclined downward toward an outlet port between the dispenser and the roller (page 11, line 18 - page 12, line 2)
drive module (claim 3) - a motor and output shaft (page 16, lines 18-23)
marker detection device (claim 9) - no corresponding structure, see below
control device (claim 9) - no corresponding structure, see below
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “roller drive module “, “marker detection device”, and “control device” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The remaining claims are rejected by virtue of the dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu (KR20110104746, with reference to translation) in view of Campbell (U.S. Patent 2,774,102).
Claim 1: Ryu discloses an assembling apparatus (Fig. 6) for continuously assembling male fasteners (4) and female fasteners (1) on a carrier sheet (3) which is advanced continuously from rear to front (up-down direction in Fig. 6 - paragraph 39), said assembling apparatus comprising: a roller device including two rollers (40, 50) each of which extends along a roller axis in a left-and-right direction (the direction normal to the page), and each of which has an outer peripheral surface surrounding the roller axis (apparent in Figs. 6-9), said rollers being spaced apart from each other in an upright direction to define therebetween a narrowest gap for passage of the carrier sheet (the gap between rollers spans the left-right direction on Fig. 6), said outer peripheral surface of one of said rollers being formed with at least one circumferential row of first retaining holes (41) in which said first retaining holes are angularly displaced from each other and are each configured for retaining therein each one of the male fasteners, said outer peripheral surface of the other one of said rollers being formed with at least one circumferential row of second retaining holes (51) in which said second retaining holes are angularly displaced from each other and are each configured for retaining therein each one of the female fasteners (see paragraphs 39-41 and 43), and the apparatus configured to drive rotation of said two rollers (indicated by arrows in Fig. 6) such that each of the male fasteners retained on said one of said rollers, once moving into said narrowest gap, is permitted to extend through the carrier sheet and be brought into fastening engagement with a corresponding one of the female fasteners retained on said the other one of said rollers in said narrowest gap, to thereby continuously assemble the male and female fasteners on the carrier sheet (paragraphs 45-46); a vacuum system coupled to said rollers to be disposed downstream of said first and second retaining holes (downstream in the direction of air flow) so as to apply vacuum to said first and second retaining holes, thereby retaining the male fasteners and the female fasteners respectively on said rollers (a vacuum is formed within the drums 40 and 50 to apply suction via the holes  41 and 51 - paragraph 43, which would require some form of system to apply vacuum); and two feeding devices (60, 61, 80-82 and 70, 71, 90-92) which are coupled respectively to said two rollers and which are configured for feeding the male fasteners and the female fasteners respectively to said two rollers so as to permit the male fasteners to be sequentially fed and retained in said at least one circumferential row of said first retaining holes (41 - see paragraphs 40-43), and to permit the female fasteners to be sequentially fed and retained in said at least one circumferential row of said second retaining holes (51 - Id.).
Regarding the claimed “feeding devices”, the examiner notes that while the feeding devices are not identical in structure to those of the instant application according to their interpretation under 112(f), the examiner submits they are substantial equivalents thereof and thus anticipate the claimed feeding devices because they perform the function specified in the claim as cited above, they are not excluded by any explicit definition provided in the specification for an equivalent, and the prior art feeding devices perform the identical function specified in the claim in substantially the same way (i.e. they feed the male and female fasteners respectively to said two rollers so as to permit the male and female fasteners to be sequentially fed and retained in the respective circumferential rows of retaining holes), and produces substantially the same results as the corresponding element disclosed in the specification (the male and female fasteners are ultimately provided to similar rollers for performing the same fastening operation).
Regarding the claimed “roller drive module”, Ryu does not disclose a specific structure for driving the rollers, although they are “rotated by power” (paragraph 29). The examiner takes Official Notice that drive modules such as motors are typically used to drive rollers and so use of some form of “roller drive module” such as a motor would have been an obvious provision to one of ordinary skill in the art before the effective filing date of the claimed invention.
While a vacuum is generated within the rollers as cited above, Ryu does not disclose a “suction device” such as comprising a vacuum pump and pipes according to the interpretation under 112(f). However, Campbell teaches a roller have holes in its surface for retaining parts therein, wherein a vacuum pump and pipes (71, 72) are provided for the purpose of providing the requisite suction (column 6, lines 36-65; column 7, lines 8-13). It would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a vacuum pump and pipes to the device of Ryu in order to have ensured an even distribution of air flow for providing vacuum, for example.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu and Campbell as applied to claim 1 above, and further in view of Brown (U.S. Patent 10,023,397).
Ryu and Campbell teach an apparatus substantially as claimed except for a marker detection device and control device as claimed. However, Brown generally teaches a system for controlling a belt speed comprising a marker detection device (46) disposed to detect markers (e.g. portions 58 or 60) on the carrier sheet (belt), two adjacent ones of the markers being spaced apart from each other in a front-and-rear direction by a predetermined distance (essentially distance “c” - see Fig. 6A and column 6, line 62 - column 7, line 5); and a control device (48, 52) which is in signal communication with said marker detection device (see diagram in Fig. 5) so as to calculate an advancing speed of the carrier sheet based on the predetermined distance and a time interval between the times when the two adjacent ones of the markers are detected (column 7, lines 24-34), said control device being further in signal communication with said roller drive module (a drive motor 28 - see Fig. 5 and column 5, lines 64-67) such that, based on the calculated advancing speed, rotation speed of said rollers is adjusted by said roller drive module (column 6, lines 4-30). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a similar system in the apparatus of Ryu and Campbell for the purpose of regulating the speed of the carrier sheet and roller. The examiner notes that doing so would ensure each of the male fasteners to be brought into fastening engagement with the corresponding one of the female fasteners at a predetermined position on the carrier sheet.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/717,812 in view of Campbell.
The claims of ‘812 disclose at least implicitly the claimed apparatus of the instant application except for a “roller drive module” and “suction device”. Regarding the claimed “roller drive module”, the examiner takes Official Notice that drive modules such as motors are typically used to drive rollers and so use of some form of “roller drive module” such as a motor would have been an obvious provision to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding the suction device, Campbell teaches a roller have holes in its surface for retaining parts therein, wherein a vacuum pump and pipes (71, 72) are provided for the purpose of providing the requisite suction (column 6, lines 36-65; column 7, lines 8-13). It would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the claims of ‘812 to have provided a vacuum pump and pipes in order to have ensured an even distribution of air flow for providing vacuum, for example.
Regarding the claimed “feeding devices”, the examiner notes that while the feeding devices of ‘812 are not identical in structure to those of the instant application according to their respective interpretations under 112(f), the examiner submits they are substantial equivalents thereof and thus anticipate the instant feeding devices because they perform the function specified in the claim, they are not excluded by any explicit definition provided in the specification for an equivalent, and ‘812 feeding devices perform the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification (the male and female fasteners are ultimately provided to similar rollers for performing the same fastening operation).
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over ‘812 and Campbell as cited above, and further in view of Brown.
Claim 3 of ‘812 essentially anticipates the function of claim 9 of the instant application without reciting a marker detection device and control device. However, Brown generally teaches a system for controlling a belt speed comprising a marker detection device (46) disposed to detect markers (e.g. portions 58 or 60) on the carrier sheet (belt), two adjacent ones of the markers being spaced apart from each other in a front-and-rear direction by a predetermined distance (essentially distance “c” - see Fig. 6A and column 6, line 62 - column 7, line 5); and a control device (48, 52) which is in signal communication with said marker detection device (see diagram in Fig. 5) so as to calculate an advancing speed of the carrier sheet based on the predetermined distance and a time interval between the times when the two adjacent ones of the markers are detected (column 7, lines 24-34), said control device being further in signal communication with said roller drive module (a drive motor 28 - see Fig. 5 and column 5, lines 64-67) such that, based on the calculated advancing speed, rotation speed of said rollers is adjusted by said roller drive module (column 6, lines 4-30). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the claims of ‘812 to have provided a similar system for the purpose of regulating the speed of the carrier sheet and roller. The examiner notes that doing so would ensure each of the male fasteners to be brought into fastening engagement with the corresponding one of the female fasteners at a predetermined position on the carrier sheet.

Allowable Subject Matter
Claims 2-8 and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Ryu is considered the closest prior art of record. While the feeding devices of Ryu may be considered equivalents to the feeding devices of claim 1 under 112(f), they do not read on the feeding devices as explicitly described in claim 2. Ryu discloses a vibratory hopper (60 and 70), arguably reading on the claimed dispenser, leading to a rail (61 and 71), arguably reading on the fastener guide. The fasteners are picked from the end of the rail and placed onto the rollers using a suction device (80-82 and 90-92). The feeders lack a discharge channel, and a guiding channel extending inclinedly and downwardly to terminate at an outlet port, and which is coupled between said fastener dispenser and said respective roller for guiding movement of the male or female fasteners from said discharge channel to said outlet port in an one-by-one manner such that when said rollers are driven to rotate, the male or female fasteners, discharged from said outlet port, are permitted to be sequentially fed and retained in said circumferential row of said first or second retaining holes. Namely, it does not appear that such an outlet port associated with the guide channel would be an obvious modification since the fasteners of Ryu are lifted and placed using a separate mechanism, and thus the feeding devices operate in a materially different manner. The remaining prior art fails to cure this deficiency.
The interpretation of the feeding devices of copending application ‘812 is also substantially different such as it fails to adequately anticipate or render obvious claim 2 of the instant application for the purpose of the Double Patenting rejection.
U.S. Patents 4,727,881 and 4,640,289 disclose methods for assembling a single-piece electrode fastener onto a carrier strip using a roller and vacuum placement system. Specific details are not disclosed.
U.S. Patent 6415170, in an embodiment shown in Fig. 12, assembles male and female fastener elements of an electrode using a series of rollers (50, 54, and 57). Male fasteners are fed onto the carrier strip 19 by line feeder 52 and female fasteners are fed onto the drum 57 by a separate line feeder 58. Assembly of the fasteners occurs at the portion 56 between rollers 54 and 57.
KR20030065055 and KR20110085624 use piston-like fastener applicator to assemble fasteners of an electrode.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726